Exhibit 10.2

EXTENSION AMENDMENT TO THE CREDIT AGREEMENT

EXTENSION AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
March 1, 2012 among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent (in
such capacity, the “Administrative Agent”), and as a Dollar Term-1 Lender (the
“Extending Lender”).

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swing Line Lender, Bank of America,
N.A., as L/C Issuer, the other lenders party thereto and the other agents party
thereto have entered into a Credit Agreement dated as of April 10, 2007 (as the
same may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) Pursuant to Section 2.18 of the Credit Agreement, the Borrower has requested
an extension of the maturity date for certain amount of the outstanding Dollar
Term-1 Loans and Dollar Term-1 Commitments held by the Extending Lender.

(3) The Extending Lender shall be deemed, upon the effectiveness of this
Amendment, to have converted its outstanding Dollar Term-1 Loans into Extended
Dollar Term -1 Loans in the aggregate principal amount of $11,000,000 (the
“Extension”).

(4) The Borrower, the Administrative Agent and the Extending Lender have agreed
to amend the Credit Agreement to effect the changes described above.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2 hereof, hereby amended as follows:

(a) Schedule 2.01(a)(i) to the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01(a)(i) to this Amendment.

SECTION 2. Conditions of Effectiveness to Amendment . Section 1 of this
Amendment shall become effective on the date when, and only when, the
Administrative Agent shall have received counterparts of this Amendment executed
by each Loan Party and the Extending Lender.

SECTION 3. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) The Extension shall be deemed to have occurred on the
effectiveness of this Amendment and to have been effected by way of an increase
of the Extended Dollar Term-1 Loans and a dollar-for-dollar decrease of the
Non-Extended Dollar Term-1 Loans, in each case in the principal amount of
$11,000,000. This is a Term Extension Agreement for the Extension under
Section 2.18(c) of the Credit



--------------------------------------------------------------------------------

Agreement. On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.

SECTION 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CATALENT PHARMA SOLUTIONS, INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer

 

PTS INTERMEDIATE HOLDINGS LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Chief Financial Officer and Treasurer

 

CATALENT USA WOODSTOCK, INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer

 

CATALENT USA PACKAGING, LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer

 

CATALENT USA PAINTBALL, INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------

 

CATALENT PHARMA SOLUTIONS, LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer

 

R.P. SCHERER TECHNOLOGIES, LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Treasurer

 

GLACIER CORPORATION By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title:
Treasurer

 

CATALENT US HOLDING I, LLC by Catalent Pharma Solutions, Inc., its Sole Member

By:   /s/ John Chiminski Name: John Chiminski Title: President and Chief
Executive Officer

 

CATALENT US HOLDING II, LLC
by Catalent Pharma Solutions, Inc., its Sole Member By:   /s/ John Chiminski
Name:   John Chiminski Title:   President and Chief Executive Officer

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and as Extending Lender

By:   /s/ Stephen B. King   Name: Stephen B. King   Title: Vice President



--------------------------------------------------------------------------------

Schedule 2.01(a)(i)

Extended Dollar Term-1 Loans:    On file with the Administrative Agent

Non-Extended Dollar Term-1 Loans:    On file with the Administrative Agent